                                Case 2:20-cv-00963-DGC Document 6 Filed 05/26/20 Page 1 of 1




                                                           Alle Processing Corp.
                      05/018/2020




                                                          Aaron Hallender
                                                                                                            Alle Processing Corp.
Manager (authorized to accept service)                                                         05/22/2020




               105.00                                    0                                                         10




05/22/2020


                                                                 John L Hudak lic#1392295




                                                                        1204 ave u brooklyn ny 11229
